—Order, Supreme Court, *135New York County (Barry Cozier, J.), entered October 15, 1998, which granted defendant’s motion to strike plaintiffs jury demand, unanimously affirmed, without costs.
Inasmuch as the money damages that defendant seeks in some of its counterclaims will not protect it from plaintiffs continued use of allegedly confidential information and documents, it is clear that the thrust of defendant’s counterclaims, the only claims remaining to be litigated, is equitable in nature, and thus plaintiff is not entitled to a jury trial (see, Downtown Art Co. v Zimmerman, 227 AD2d 226). Concur — Tom, J. P., Wallach, Lemer and Rubin, JJ.